PER CURIAM.
The issue which appellant reserved for appeal at the time he made his plea of nolo contendere is not dispositive of the case. Therefore, his appeal is dismissed. Brown v. State, 376 So.2d 382 (Fla.1979). We note in passing that appellant’s sentence appears to be illegal under the rationale of Villery v. Florida Parole & Probation Commission, 396 So.2d 1107 (Fla.1980). If appellant wishes to raise this issue, he may do so by filing in the trial court a motion for post-conviction relief.
GRIMES, A.C.J., and RYDER and SCHOONOVER, JJ., concur.